Thomas S. Waldo
Olivia Glasscock
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
T: 907.586.2751
E: twaldo@earthjustice.org
E: oglasscock@earthjustice.org

Attorneys for Plaintiffs Southeast Alaska Conservation Council; Alaska Rainforest
Defenders; Center for Biological Diversity; Sierra Club; Defenders of Wildlife; Alaska
Wilderness League; National Audubon Society; and Natural Resources Defense Council.


                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

 SOUTHEAST ALASKA CONSERVATION                       )
 COUNCIL; ALASKA RAINFOREST                          )
 DEFENDERS; CENTER FOR BIOLOGICAL                    ) Case No. 1:19-cv-00006-SLG
 DIVERSITY; SIERRA CLUB; DEFENDERS OF                )
 WILDLIFE; ALASKA WILDERNESS LEAGUE;                 )
 NATIONAL AUDUBON SOCIETY; and                       )
 NATURAL RESOURCES DEFENSE COUNCIL,                  )
                                                     )
           Plaintiffs,                               )
                                                     )
                    v.                               )
                                                     )
 UNITED STATES FOREST SERVICE;                       )
 UNITED STATES DEPARTMENT OF                         )
 AGRICULTURE; DAVID SCHMID, in his                   )
 official capacity as United States Forest Service   )
 Region 10 Regional Forester; and EARL               )
 STEWART, in his official capacity as Forest         )
 Supervisor for the Tongass National Forest,         )
                                                     )
           Defendants.                               )


        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                   (5 U.S.C. §§ 701-06; 16 U.S.C. § 1604;
                    16 U.S.C. § 3120; 42 U.S.C. § 4332)



         Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 1 of 21
                                         SUMMARY

       1.        This action challenges the Prince of Wales Landscape Level Analysis

Project Record of Decision (the Record of Decision) signed by Tongass Forest

Supervisor Earl Stewart on March 16, 2019, and the associated Final Environmental

Impact Statement (FEIS) published on November 2, 2018. Plaintiffs bring this case

under the National Environmental Policy Act (NEPA), 42 U.S.C. § 4332, the Alaska

National Interest Lands Conservation Act (ANILCA), 16 U.S.C. § 3120, and the National

Forest Management Act (NFMA), 16 U.S.C. § 1604.

       2.        The Prince of Wales Landscape Level Analysis Project (the Project) in the

Tongass National Forest includes extensive old-growth and second-growth logging. The

project area is roughly 2.3 million acres. The project area contains about 1.8 million

acres of national forest land. The Project authorizes logging of up to 656 million board

feet (mmbf) of timber. The U.S. Forest Service (Forest Service) estimates that this

logging would occur on over 42,000 acres. The Forest Service estimates about 164 miles

of roads associated with the logging would be constructed as part of the Project. The

Record of Decision authorizes implementation of the Project to take place over a span of

fifteen years.

       3.        The project area is located on Prince of Wales Island and surrounding

islands. The islands in the project area have been subject to decades of old growth

logging and road building. These activities have significantly reduced habitat capability



Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,         1
Case No. 1:19-cv-00006-SLG


            Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 2 of 21
for the Alexander Archipelago wolf, Sitka black-tailed deer, and other species. Logging

has significantly restricted opportunities for subsistence hunting of deer. The Project will

further exacerbate these impacts. The Project will irreparably harm residents of the

island who engage in subsistence and other uses of the project area.

       4.       The Forest Service has authorized this Project using an approach that has

been soundly rejected by the courts. The agency authorized the Project before identifying

specific locations for logging or road construction. As a result, the FEIS does not

adequately describe the direct, indirect, or cumulative impacts of the Project on the

human environment or on subsistence uses.

       5.       The Forest Service is required to comply with the 2016 Land and Resource

Management Plan for the Tongass National Forest (2016 Amended Forest Plan). The

2016 Amended Forest Plan requires the Forest Service to provide site-specific

information, such as unit cards and road planning measures, during the planning process.

The Forest Service did not provide that information during its planning process. It has

stated it will not do so until the implementation phase.

       6.       By failing to specify where logging would occur or where new roads would

be built, and by failing to evaluate the impacts of these location-specific activities, the

FEIS does not provide sufficient information for informed decision-making or informed

public participation.




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,           2
Case No. 1:19-cv-00006-SLG


            Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 3 of 21
                 JURISDICTION, RIGHT OF ACTION, AND VENUE

       7.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and may issue a

declaratory judgment and further relief pursuant to 28 U.S.C. § § 2201-02. Judicial

review is available under the Administrative Procedure Act. 5 U.S.C. §§ 701-06.

       8.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e).

                                       PLAINTIFFS

       9.       Southeast Alaska Conservation Council (SEACC) is a non-profit, member-

based organization, with hundreds of members, a majority of whom are Alaskans. They

come from many walks of life, including commercial fishermen, Alaska Natives, tourism

and recreation business owners, small timber operators, and high-value-added

manufacturers, hunters, and guides. SEACC reaches out to its members and the general

public through various means, including its website, Facebook and Instagram accounts,

its newsletter “The Ravencall,” other publications, action alerts, and public meetings.

SEACC’s mission is to protect the special places of the world’s largest temperate

rainforest, promote conservation, and advocate for sustainability in human use of natural

resources. Inspired by the land, wildlife, cultures, and communities of Southeast Alaska,

SEACC strives to insure this interconnected whole exists for future generations. To

achieve its mission, SEACC and its members have worked to protect the Tongass

National Forest and advocated for balanced, sustainable use of the Tongass National

Forest’s renewable forest resources, including fish and wildlife and the commercial,



Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,         3
Case No. 1:19-cv-00006-SLG


            Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 4 of 21
recreational, and subsistence use of such resources for nearly 50 years. SEACC’s public

advocacy, education, and organizing efforts have created a legacy of effective

partnerships with leaders within the region, and across the state and country. SEACC’s

community forest planning efforts, promotion of restoration, stewardship, and renewable

energy projects, and land protection advocacy all contribute to its efforts to address

ecological, energy, and economic needs throughout the Tongass.

       10.     Alaska Rainforest Defenders is a regional conservation non-profit

corporation in Southeast Alaska. Alaska Rainforest Defenders was formerly known as

Greater Southeast Alaska Conservation Community. The Alaska Rainforest Defenders

stand together to defend and promote the biological integrity of Southeast Alaska’s

terrestrial, freshwater, and marine ecosystems for the benefit of current and future

generations. Alaska Rainforest Defenders seeks to foster protection of southeast Alaska’s

fish and wildlife and their habitat. The members of Alaska Rainforest Defenders use

public lands throughout southeast Alaska and the project area for commercial and

subsistence fishing and hunting, professional scientific work, and a wide range of

recreational activities.

       11.     Center for Biological Diversity is a non-profit corporation headquartered in

Tucson, Arizona, with offices in a number of states. The Center has approximately

70,000 members throughout the United States, including Alaska, as well as in other

countries. The Center works to ensure the long-term health and viability of animal and



Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,          4
Case No. 1:19-cv-00006-SLG


         Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 5 of 21
plant communities across the United States and elsewhere, and to protect the habitat these

species need to survive. The Center believes that the health and vigor of human societies

and the integrity and wildness of the natural environment are closely linked. The Center

has been actively involved in protecting Alaska’s wildlife since the early 1990s. With

regard to the Tongass National Forest, the Center has filed petitions to protect the Queen

Charlotte goshawk and the Alexander Archipelago wolf under the Endangered Species

Act. The Center closely follows the fate of these and many other species that depend

upon old growth habitat in the Tongass.

       12.    The Sierra Club is a national nonprofit organization of approximately

780,000 members dedicated to exploring, enjoying, and protecting the wild places of the

earth; to practicing and promoting the responsible use of the earth’s ecosystems and

resources; to educating and enlisting humanity to protect and restore the quality of the

natural and human environment; and to using all lawful means to carry out these

objectives. Members of the Sierra Club nationally, and Sierra Club’s Alaska Chapter

locally, use the Tongass National Forest for recreation, commercial and recreational

fishing, subsistence, wildlife viewing, and other activities. The Sierra Club has

advocated for the protection of Tongass forestlands and the values therein since 1892

when the club was created by John Muir. The Sierra Club has been active in creating,

opposing, or supporting Tongass land management actions for 45 years. The Alaska




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,         5
Case No. 1:19-cv-00006-SLG


         Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 6 of 21
Chapter of the Sierra Club has approximately 1,800 members with about 380 of them

residing in Southeast Alaska.

       13.    National Audubon Society is a not-for-profit organization now in its second

century. With its 23 state offices, 41 Centers, and 466 chapters, the mission of the

National Audubon Society is to conserve and restore natural ecosystems, focusing on

birds, other wildlife, and their habitats, for the benefit of humanity and the earth’s

biological diversity. Audubon brings scientific perspective and support to broader,

collective conservation efforts to advance conservation-oriented public policies,

including in Alaska. Through the Audubon Alaska state office and the five local Alaska

chapters, National Audubon Society has played an important role in conserving Alaska’s

natural heritage and has long championed Alaska’s special places, including the Tongass

National Forest.

       14.    Defenders of Wildlife is a non-profit organization with its principal office

in Washington, D.C. and field offices throughout the country. Defenders of Wildlife has

approximately 1.8 million members and supporters, including over 6,000 in Alaska. The

organization’s primary mission is to further the protection of native wildlife and plants in

their natural communities. Defenders of Wildlife has advocated for the protection of

Tongass species, including the Alexander Archipelago wolf, Queen Charlotte goshawk,

northern flying squirrel, marten, and bats in comments on the Tongass National Forest

Management Plan amendment process, by submitting detailed comments on proposed



Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,              6
Case No. 1:19-cv-00006-SLG


         Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 7 of 21
rules and environmental impact statements, providing information to its members and the

public, and litigating.

       15.    Natural Resources Defense Council (NRDC) is a non-profit environmental

advocacy organization with three million members and online activists. NRDC works to

safeguard the earth—its people, its plants and animals, and the natural systems on which

all life depends. NRDC has a long history of interest and involvement in Tongass-related

management issues, dating back to the early 1970s. Over the years, NRDC has

participated in numerous management and policy processes, and litigated both defending

and challenging federal decisions, affecting the Tongass National Forest. Its members

have filed many hundreds of thousands of comments with federal agencies advocating

conservation of the Tongass. No other national forest has seen such sustained advocacy

from NRDC. This commitment reflects the unique place the Tongass holds in the

National Forest System, as its largest unit and the one with far and away the most natural

values, and indeed one of the largest in the world’s catalogue of remaining principally

intact temperate rainforest ecosystems.

       16.    Alaska Wilderness League (the League) is a non-profit organization with

approximately 100,000 members and activists located in Alaska and throughout the

United States. The League was founded in 1993 to advocate for protection of Alaska’s

public lands and waters, which are threatened with environmental degradation. The

League is headquartered in Washington, DC and has an Alaska office in Anchorage. The



Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,       7
Case No. 1:19-cv-00006-SLG


         Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 8 of 21
League works to preserve Alaska’s wild lands and waters by engaging citizens and

decision makers with a courageous, constant, victorious voice for Alaska. The League

works at the federal level on a variety of issues affecting Alaska’s wild lands and waters

including the Tongass National Forest. The League’s rainforest program is focused on

protecting old growth forest in the Tongass.

       17.       Members of the plaintiff organizations reside near, visit, or otherwise use

and enjoy the Prince of Wales project area. Members of the plaintiff organizations use

lands throughout the project area for recreation, subsistence, sport hunting and fishing,

wildlife viewing, photography, education, and aesthetic and spiritual enjoyment. The

plaintiffs and their members derive scientific, recreational, aesthetic, and conservation

benefits and enjoyment from their use of the area. The logging and roadbuilding

authorized in the Prince of Wales Project will directly and irreparably injure these

interests.

       18.       The plaintiff organizations monitor the use of forest ecosystems and

compliance with the laws respecting these ecosystems, educate their members and the

public concerning management of these ecosystems, and advocate policies and practices

that conserve the natural value of these ecosystems. Plaintiffs cannot achieve these

organizational purposes fully without adequate information and public participation in the

processes required by law. The interests and organizational purposes of the plaintiffs are




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,           8
Case No. 1:19-cv-00006-SLG


             Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 9 of 21
directly and irreparably injured by Defendants’ violations of the laws as described in this

complaint.

       19.    Plaintiffs participate actively in the administrative processes established for

management of the Tongass National Forest and did so for the Prince of Wales Project.

Plaintiff groups submitted comments on scoping and on the draft environmental impact

statement (DEIS) for the Project. These groups also filed objections to the draft Record

of Decision, pursuant to Forest Service regulations. Plaintiffs have exhausted

administrative remedies for the decision challenged in this complaint. These

organizations seek declaratory and injunctive relief preventing the Forest Service from

proceeding with unlawful actions that cause harm to the environment and to subsistence

uses, and thereby to their members, pending compliance with the law.

                                     DEFENDANTS

       20.    The full name of Defendant United States Forest Service is United States

Department of Agriculture, Forest Service. It is an agency of the Department of

Agriculture entrusted with the administration of the national forests, including the

Tongass National Forest.

       21.    Defendant United States Department of Agriculture is the department of the

executive branch responsible for overseeing the activities of the Forest Service.




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,          9
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 10 of 21
       22.    Defendant David Schmid is sued in his official capacity as Regional

Forester for Region 10 of the United States Forest Service. Schmid was the decision-

maker on the objections to the draft Record of Decision for the Prince of Wales Project.

       23.    Defendant Earl Stewart is sued in his official capacity as the Forest

Supervisor for the Tongass National Forest. Stewart signed the Record of Decision for

the Prince of Wales Project.

                                          FACTS

       24.    The Tongass National Forest is part of one of the few temperate rainforest

ecosystems in the world. It is this country’s largest national forest. Prince of Wales

Island and the other islands in the project area are part of the Alexander Archipelago.

The project area provides habitat for Sitka black-tailed deer, bears, salmon, grouse,

goshawks, Alexander Archipelago wolves, and small endemic mammals. Decades of

clearcut logging have caused significant habitat loss in the project area.

       25.    The communities of Southeast Alaska depend on the Tongass National

Forest and the project area for employment in commercial fishing and fish processing,

recreation, and tourism. Many residents of the communities in the project area depend on

subsistence hunting and fishing to meet basic needs. Residents across Prince of Wales

and nearby islands use many parts of the project area for hunting, fishing, and gathering.

       26.    The Forest Service published the FEIS on November 2, 2018. Forest

Supervisor Earl Stewart signed the Record of Decision on March 16, 2019.



Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,       10
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 11 of 21
       27.    The maximum volume of timber authorized for sale in the Record of

Decision exceeds that of any other single site-specific record of decision issued by the

Forest Service nationwide subsequent to 1989. The maximum volume of old-growth

timber authorized for sale in the Record of Decision exceeds that of any other single site-

specific record of decision issued by the Forest Service nationwide subsequent to 1989.

       28.    The maximum volume of timber authorized for sale in the Record of

Decision exceeds that of any other single site-specific record of decision issued by the

Forest Service nationwide subsequent to 1994. The maximum volume of old-growth

timber authorized for sale in the Record of Decision exceeds that of any other single site-

specific record of decision issued by the Forest Service nationwide subsequent to 1994.

       29.    The Project also includes some habitat restoration and recreation

improvements.

       30.    The Project will result in the reduction of habitat available for several

species in the project area. This includes habitat for Sitka black-tailed deer, bears,

grouse, goshawks, Alexander Archipelago wolves, and small endemic mammals. The

Project may cause a significant restriction of subsistence hunting for deer. The FEIS and

the Record of Decision acknowledge these facts.

       31.    Neither the DEIS nor the FEIS provides site-specific information about

logging or roadbuilding. The FEIS states: “The [Prince of Wales Landscape Level




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,         11
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 12 of 21
Analysis] Project proposes to harvest timber and build roads under all action alternatives,

but it is unknown at this time where on the landscape this would occur.” FEIS at 3-234.

       32.    The FEIS’s Response to Comments states that “it is not possible to

determine all of the direct, indirect, or cumulative impacts to wildlife habitat or

connectivity that could result from this project before implementation.” FEIS, Appendix

D at D-58. Nevertheless, the Forest Service states that it is approving this Record of

Decision “without the need for additional NEPA analysis.” Id., Appendix B at B-1.

       33.    During implementation, the Forest Service does not intend to conduct any

further subsistence hearings or findings under section 810(a)(2)-(3) of ANILCA, 16

U.S.C. § 3120(a)(2)-(3). The Implementation Plan included in the Record of Decision

does not call for any further subsistence hearings or findings.

       34.    In the 1980’s, the Forest Service lost at least two court decisions for failure

to provide adequate site-specific information and analysis in the environmental impact

statements (EISs) for Tongass timber sales. City of Tenakee Springs v. Block, 778 F.2d

1402 (9th Cir. 1985); City of Tenakee Springs v. Courtright, No. J86-024-CIV, 1987 WL

90272 (D. Alaska June 26, 1987). In subsequent Tongass timber sale EISs, the Forest

Service began including comprehensive, detailed quantitative and qualitative descriptions

of the logging and road access plans for each harvest unit proposed for sale. When it did

so, the courts upheld the adequacy of the site-specific information. Stein v. Barton, 740

F. Supp. 743, 748-49 (D. Alaska 1990).



Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,           12
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 13 of 21
       35.    When the Forest Service revised its programmatic land and resource

management plan for the Tongass in 1997, the agency included standards and guidelines

requiring site-specific information about timber cutting units and roads in project

planning. For timber cutting units, the plan called for “unit cards” documenting

mitigation and protection measures to be included in NEPA documents. U.S. Forest

Service, Land and Resource Management Plan, Tongass National Forest at 4-98

(TIM114.XII.A) (1997). For roads, the plan required the agency, during project

planning, to “identify resource concerns and site specific mitigation measures” and to

“[c]learly document” them to facilitate implementation. Id. at 4-103 (TRAN212.I.D).

       36.    When the Forest Service amended the land and resource management plan

in 2008, the agency restated the requirement for unit cards in NEPA documents and

expanded it, requiring “a map with relevant resource features.” U.S. Forest Service,

Tongass National Forest, Land and Resource Management Plan at 4-71 (TIM4.I.C)

(2008). For roads, the 2008 amendment included a provision that added a hyphen but

was otherwise identical to TRAN212.I.D from the 1997 plan. Id. at 4-81 (TRAN3.I.D).

       37.    When the Forest Service amended the land and resource management plan

again in 2016, the agency again restated the requirement for unit cards. The 2016

Amended Forest Plan modified that standard to specify that the cards would be in

electronic format and would be included with both draft and final NEPA documents.

This standard also added a reference to a provision of the Forest Service Handbook.



Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,        13
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 14 of 21
2016 Amended Forest Plan at 4-68 (TIM3.I.C). For roads, the 2016 Amended Forest

Plan included a provision identical to TRAN3.I.D as it appeared in the 2008 amendment.

Id. at 4-77 (TRAN3.I.D).

       38.    The purpose of the plan provisions described in paragraphs 35-37 above

was to ensure compliance with NEPA in site-specific project planning.

       39.    The 2016 Amended Forest Plan is the currently applicable plan for the

Tongass.

       40.    In the DEIS and FEIS for the Prince of Wales Project, the Forest Service

did not include unit cards. The agency has taken the position that the timing component

of TIM3.I.C—requiring that the unit cards be included in draft and final NEPA

documents—is no longer applicable. The Forest Service has never adopted a plan

amendment or revision to remove or modify TIM3.I.C.

       41.    During the planning process for the Prince of Wales Project, the Forest

Service did not identify site-specific mitigation measures for roads. The Forest Service

has never adopted a plan amendment or revision to remove or modify TRAN3.I.D.

       42.    After issuing the FEIS and signing the Record of Decision, the Forest

Service held a public workshop on April 6, 2019 in Klawock, Alaska (on Prince of Wales

Island). At this workshop, the Forest Service provided maps indicating four general areas

proposed for the first timber sale to take place under the Project. The agency indicated it

anticipates offering 50 mmbf of old-growth timber in the first sale. This information is



Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,       14
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 15 of 21
currently posted online and available for a 30-day public comment period. Comments are

due May 13, 2019.

         43.   The Forest Service anticipates offering the first timber sale under the

Project by the end of fiscal year 2019. Logging or road work on the timber sale may

commence before the end of fiscal year 2019.

                                      COUNT I
                          (National Environmental Policy Act)

         44.   NEPA requires federal agencies to prepare an EIS on any proposal for

“major Federal actions significantly affecting the quality of the human environment.” 42

U.S.C. § 4332(2)(C).

         45.   NEPA regulations require federal agencies to discuss the direct, indirect,

and cumulative effects of their actions in the EIS. 40 C.F.R. §§ 1502.16, 1508.8. The

EIS should provide a clear basis for choice among alternatives. 40 C.F.R. § 1502.14.

         46.   The FEIS does not provide site-specific information about the Prince of

Wales Project or its impacts. The FEIS does not disclose specific locations where

logging or road construction will occur. As of March 2019, the Forest Service had not

determined where within the project area the logging or road construction would take

place.

         47.   By using this approach, the FEIS does not adequately address the direct,

indirect, and cumulative effects of the Project on the human environment. The FEIS does

not provide a clear basis for choice among alternatives. The FEIS does not contain


Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,        15
Case No. 1:19-cv-00006-SLG


          Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 16 of 21
sufficient information to foster informed decision-making or informed public

participation. For these reasons, the FEIS violates NEPA, 42 U.S.C. § 4332(2)(C), and is

therefore “not in accordance with law” under 5 U.S.C. § 706(2)(A) and “without

observance of procedure required by law” under 5 U.S.C. § 706(2)(D).

                                        COUNT II
                    (Alaska National Interest Lands Conservation Act)

       48.    ANILCA requires federal land agencies to evaluate the effects of, and

alternatives to, any disposition of federal public land on subsistence uses and needs.

16 U.S.C. § 3120(a). Where the disposition of the land may significantly restrict

subsistence uses, the agency is required to conduct hearings in the vicinity of the area

involved and to make certain findings justifying the restriction. Id. § 3120(a)(2)-(3).

When an EIS is required, the agency is required to include the hearing and the findings in

the EIS. Id. § 3120(b).

       49.    The FEIS and Record of Decision acknowledge that the Prince of Wales

Project may cause a significant restriction of subsistence uses of deer. The Forest Service

conducted hearings and made findings under ANILCA section 810.

       50.    The FEIS does not provide site-specific information about the Prince of

Wales Project or its effects on subsistence uses. The FEIS does not disclose specific

locations where logging or road construction will occur. As of March 2019, the Forest

Service had not determined where within the project area the logging or road construction

would take place.


Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,       16
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 17 of 21
       51.    By using this approach, the FEIS does not adequately address the direct,

indirect, and cumulative effects of the Project on subsistence uses. The FEIS does not

provide a clear basis for choice among alternatives. The FEIS does not contain sufficient

information to foster informed decision-making or informed public participation. The

FEIS does not provide adequate information for the required subsistence hearings or

findings required by ANILCA § 810(a)(2)-(3). 16 U.S.C. § 3120(a)(2)-(3). For these

reasons, the FEIS violates ANILCA section 810, 16 U.S.C. § 3120, and is therefore “not

in accordance with law” under 5 U.S.C. § 706(2)(A) and “without observance of

procedure required by law” under 5 U.S.C. § 706(2)(D).

                                     COUNT III
                          (National Forest Management Act)

       52.    NFMA requires that “[r]esource plans and permits, contracts, and other

instruments for the use and occupancy of National Forest System lands shall be

consistent with the land management plans.” 16 U.S.C. § 1604(i). The Forest Service

has adopted the 2016 Amended Forest Plan as the land management plan for the Tongass

National Forest.

       53.    The 2016 Amended Forest Plan establishes “standards,” which are

“mandatory requirements or minimums that must be met” in decision-making. 2016

Amended Forest Plan at 1-4.




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,      17
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 18 of 21
       54.    These standards include a requirement that “[t]imber harvest unit

cards…will be provided electronically when Draft or Final NEPA documents and

decisions are published.” Id. at 4-68 (TIM3.I.C).

       55.    Neither the DEIS nor the FEIS included unit cards. The Forest Service

stated it will not prepare unit cards until the implementation phase. Implementation

began after the Record of Decision was signed.

       56.    For transportation, including roads, the 2016 Amended Forest Plan includes

the following standard: “During project planning, identify resource concerns and site-

specific mitigation measures. Clearly document these mitigation measures to facilitate

project implementation and monitoring.” Id. at 4-77 (TRAN3.I.D).

       57.    During project planning for the Prince of Wales Project, the Forest Service

did not identify resource concerns for the roads. During project planning for the Prince

of Wales Project, the Forest Service did not identify site-specific mitigation measures for

the roads. The Forest Service intends to develop site-specific design and mitigation

measures during implementation.

       58.    The Forest Service’s failure to provide unit cards for timber cutting in the

DEIS and FEIS is not consistent with the 2016 Amended Forest Plan. This failure is

therefore a violation of NFMA, 16 U.S.C. § 1604(i), “not in accordance with law” under

5 U.S.C. § 706(2)(A), and “without observance of procedure required by law” under 5

U.S.C. § 706(2)(D). The Forest Service’s failure to identify resource concerns or site-



Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,       18
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 19 of 21
specific mitigation measures for new roads during project planning is not consistent with

the 2016 Amended Forest Plan. This failure is therefore a violation of NFMA, 16 U.S.C.

§ 1604(i), “not in accordance with law” under 5 U.S.C. § 706(2)(A), and “without

observance of procedure required by law” under 5 U.S.C. § 706(2)(D).

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court:

       1.     Enter a declaratory judgment that the failure to include site-specific

information about logging and roads in the FEIS violates NEPA;

       2.     Enter a declaratory judgment that the failure to include site-specific

information about logging and roads in the FEIS violates ANILCA section 810;

       3.     Enter a declaratory judgment that Defendants violated NFMA and the 2016

Amended Forest Plan by failing to provide unit cards with the DEIS or FEIS or site-

specific road planning information during the planning process;

       4.     Set aside the Record of Decision or portions of it deemed not in compliance

with law;

       5.     Enter preliminary and permanent injunctive relief as needed to prevent

irreparable harm from implementation of the Prince of Wales Project until Defendants

comply with NEPA, ANILCA, NFMA, and the 2016 Amended Forest Plan;

       6.     Award Plaintiffs the costs of this action, including reasonable attorneys’

fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412; and



Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,        19
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 20 of 21
       7.     Grant such other relief as this Court deems just and proper.

       Respectfully submitted this 7th day of May, 2019.

                                  s/ Thomas S. Waldo
                                  Thomas S. Waldo (AK Bar No. 9007047)
                                  EARTHJUSTICE

                                  s/ Olivia Glasscock
                                  Olivia Glasscock (AK Bar No. 1809072)
                                  EARTHJUSTICE

                                  Attorneys for Southeast Alaska Conservation
                                  Council; Alaska Rainforest Defenders;
                                  Center for Biological Diversity; Sierra Club;
                                  Defenders of Wildlife; Alaska Wilderness
                                  League; National Audubon Society; and
                                  Natural Resources Defense Council.




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,       20
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 1 Filed 05/07/19 Page 21 of 21
